         Case 3:19-mc-80215-WHO Document 78 Filed 08/06/20 Page 1 of 3



 1
     Folkman LLC                          Quinn Emanuel Urquhart & Sullivan, LLP
 2   Theodore J. Folkman (pro hac vice)   David Bilsker (Bar No. 152383)
 3   53 State Street, Suite 500           50 California Street, 22nd Floor
     Boston, MA 02109                     San Francisco, CA 94111
 4   Tel. (617) 219-9664                  Tel. (415) 875-6600
     ted@folkman.law                      davidbilsker@quinnemanuel.com
 5
     Hecht Partners LLP                   Margaret Shyr (Bar No. 300253)
 6   Minyao Wang (pro hac vice)           555 Twin Dolphin Drive, 5th Floor
 7   125 Park Avenue, 25th Floor          Redwood Shores, CA 94065
     New York, NY 10017                   Tel. (650) 801-5000
 8   Tel. (646) 627-7616                  margaretshyr@quinnemanuel.com
     mwang@hechtpartners.com
 9                                        Anne S. Toker (pro hac vice)
     Weil, Gotshal & Manges LLP           annetoker@quinnemanuel.com
10
     Edward R. Reines (Bar No. 135690)    Joseph Milowic, III (pro hac vice)
11   edward.reines@weil.com               josephmilowic@quinnemanuel.com
     Derek C. Walter (Bar No. 246322)     51 Madison Avenue, 22nd Floor
12   derek.walter@weil.com                New York, NY 10010-1601
     201 Redwood Shores Parkway           Tel. (212) 849-7000
13   Redwood Shores, CA 94065
     Tel. (650) 802-3000
14
                                          Attorneys for Respondents
15   Attorneys for Applicant              BGI Americas Corp., MGI Americas, Inc., and
     Illumina Cambridge Ltd.              Complete Genomics Inc.
16
                                  UNITED STATES DISTRICT COURT
17
                                NORTHERN DISTRICT OF CALIFORNIA
18                                   SAN FRANCISCO DIVISION

19
     ILLUMINA CAMBRIDGE LTD.,                   Case No. 3:19-mc-80215-WHO (TSH)
20
                   Applicant,                   JOINT STIPULATION TO MODIFY
21
                                                STIPULATED PROTECTIVE ORDER
22          v.
                                                Judge: Hon. Thomas S. Hixson
23   COMPLETE GENOMICS INC., et al.

24                 Respondents.

25

26

27

28

     STIPULATED PROTECTIVE ORDER                              CASE NO. 3: 19-MC-80215-WHO (TSH)
         Case 3:19-mc-80215-WHO Document 78 Filed 08/06/20 Page 2 of 3



 1          Pursuant to Fed. R. Civ. 26(c) and Paragraph 17.1 of the Stipulated Protective Order (ECF No.
 2   52), the parties hereby stipulate, and respectfully request the Court, to modify the Stipulated Protective
 3
     Order. The new proposed stipulated protective order is attached to this motion as Exhibit 1. The purpose
 4
     of the amendment is to allow the use of documents obtained in discovery in this proceeding to be used
 5
     in additional proceedings abroad that were or will be commenced after the date of the Stipulated
 6

 7   Protective Order. The proposed amendment modifies Paragraph 2.8, which defines the term “Foreign

 8   Actions.”

 9
     Dated: August 6, 2020                                        Respectfully submitted,
10

11
                                                                  FOLKMAN LLC
12
                                                                  /s/ Theodore J. Folkman
13                                                                Theodore J. Folkman (pro hac vice)
                                                                  53 State Street, Suite 500
14                                                                Boston, MA 02109
15                                                                Attorney for Illumina Cambridge Ltd.
16
                                                                  QUINN EMANUEL
17                                                                URQUHART & SULLIVAN, LLP

18
                                                                  /s/ Joseph Milowic, III
19                                                                Joseph Milowic, III (pro hac vice)
20                                                                51 Madison Avenue ,22nd Floor
                                                                  New York, NY 10010-1601
21
                                                                  Attorney for BGI Americas Corp., MGI
22                                                                Americas, Inc., and Complete Genomics
                                                                  Inc.
23

24

25

26

27

28

     JOINT STUPLUATION TO MODIFY STIPULATED              2                  CASE NO.: 19-MC-80215-WHO (TSH)
     PROTECTIVE ORDER
         Case 3:19-mc-80215-WHO Document 78 Filed 08/06/20 Page 3 of 3



1    ATTESTATION: Pursuant to Local Rule 5-1(i)3) I hereby attest that concurrence in the filing of this
2    document has been obtained from Joseph Milowic III, counsel to Respondents.
3
                                                          By:   /s/ Theodore J. Folkman
4                                                               Theodore J. Folkman

5    PURSUANT TO STIPULATION, IT IS SO ORDERED.
6    Dated:
7                                                         Hon. Thomas S. Hixson, U.S.M.J.

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      3
